toicft&~oil(n,o3(vy,oGjou>-ft

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
rBeeville,      Texas 78102


April 26,       2015
                                                                    COURT QFCRIMW^^ppsJj
Texas Court of Criminal Appeals                                          W 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711
                                                                      A**Wee6te,Cterk ' -
RE: WR NOs.          10,978-01        thru    10,978-16
       Tr.Ct.NOs-          679887-A    thru    679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                    In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the writs    mentioned      above with a   list of
 all of the claims presented in each of those application. With
 out   a    list of    all    of    the claims    I   cannot    show that the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                                Sincerely,




  ccrFile                                                       Lextar- Kennon Kossie